FILED IN
             1st COURT OF APPEALS
                 HOUSTON, TEXAS
            12/29/2014 10:35:32 AM
             CHRISTOPHER A. PRINE
                     Clerk




EXHIBIT 1
                                   NO.Ol-14-00904-CV



                           IN THE FIRST COURT OF APPEALS
                                   HOUSTON, TEXAS



                    GRAMERCY ADVISORS LLC, ET AL, Appellants

                                            vs.

                           R.K. LOWRY, JR., ET AL., Appellees.



  Interlocutory Appeal from the so" Judicial District Court, Harris County, Texas
                              Cause No. 2008-74262



DANIEL M. HIBSHOOSH'S                MOTION FOR ADMISSION PRO HAC VICE



TO THE HONORABLE mDGE OF SAID COURT:

         I, Daniel M. Hibshoosh, file this Motion For Admission Pro Hac Vice before

this Court, under the authority of the Rules Governing Admission to the Bar of

Texas, Rule XIX.

                                        I. FACTS

         1.       I am associated with David C. Mattka, who will personally participate

in the trial of this case. David C. Mattka is a practicing attorney and a member of

the State Bar of Texas. His State Bar of Texas card number is 13231500 and his

office address, telephone number, facsimile number, and e-mail address are:
DANIEL HIBSHOOSH'S MOTION FOR ADMISSION PRO HAC VICE                             PAGE 1
MHDocs 5824829_1 10862.1
Munsch Hardt Kopf & Harr, P.C., Frost Bank Tower, 401 Congress Avenue, Suite

3050,         Austin,      Texas    78701;      512-391-6100;       512-391-6149;      and

dmattka@munsch.com.

         2.       The cases and causes in which I have appeared or sought leave to

appear in Texas courts in the last two years are: Cause No. 2008-74262, the

underlying case for the appeal now before this Court.

         3.       I am licensed to practice law in the following jurisdictions: the Bar of

the State of New York (2004); the United States District Court for the Southern

District of New York (2004); the United States Tax Court (2013); and the United

States Court of Appeals for the Second Circuit (2012). I am in good standing in

each of those jurisdictions.

         4.       I have not been the subject of disciplinary action in the last five years

by the bar or courts of any jurisdiction in which I have been licensed, and no

discipline has ever been imposed against me in any jurisdiction.

         5.       I have not been denied admission to the courts of any state or to any

federal court in the preceding five years.

         6.       I am familiar with the State Bar Act, the State Bar Rules, and the

Texas Disciplinary Rules of Professional Conduct governing conduct of members

of the State Bar of Texas. I will at all times abide by and comply with those rules,

and I have not withdrawn as counsel from the proceeding.

DANIEL HIBSHOOSH'S MOTION FOR ADMISSION PRO HAC VICE                                PAGE   2
MHDocs 5824829_1 10862.1
         7.       My office address, telephone number, and facsimile number are:

                  Daniel M. Hibshoosh
                  O'Shea Partners LLP
                  521 Fifth Avenue, zs" Floor
                  New York, New York 10175
                  Tel.: (212) 682-4426
                  Fax: (212) 682-4437

         8.       The Non-Resident    Acknowledgement     Letter dated December       10,

2014, from the Board of Law Examiners is attached to this Motion as Exhibit A.

                                       II. PRAYER

         9.       For these reasons, I ask this Court to grant my Motion For Admission

Pro Hac Vice and allow me to appear before this Court until the conclusion of this

case.




DANIEL HIBSHOOSH'S MOTION FOR ADMISSION PRO HAC VICE                               PAGE   3
MHDocs 5824829_1 10862.1
Dated:            December 15,2014
                                     Respectfully submitted,

                                      O'SH~R~:LP

                                     By: ~
                                          Daniel M. Hibshoosh
                                          521 Fifth Avenue, 25th Floor
                                          New York, New York 10175
                                          Email: dhibshoosh@osheapartners.com
                                          (212) 682-4426 (telephone)
                                          (212) 682-4437 (facsimile)


                                     MUNSCH HARDT KOPF & HARR, P.C.


                                     BY:~-
                                          David C. Mattka (TSB No. 13231500)
                                          401 Congress Avenue, Suite 3050
                                          Austin, Texas 78701
                                          Email: dmattka@munsch.com
                                          (512) 391-6100 (telephone)
                                          (512) 391-6149 (facsimile)

                                     Attorneys for Appellants Gramercy Advisors
                                     LLC, Gramercy Asset Management LLC,
                                     Gramercy Local Markets Recovery Fund
                                     LLe, Gramercy Financial Services LLC




DANIEL HIBSHOOSH'S MOTION FOR ADMISSION PRO HAC VICE                      PAGE   4
MHDocs 5824829_1 10862.1
                                        VERIFICATION

STATE OF NEW YORK§
                  §
NEW YORK COUNTY §

         BEFORE            ME, the undersigned   notary, on this day personally                appeared

Daniel M. Hibshoosh, who being by me first duly sworn, upon his oath stated that

the Motion         For Admission       Pro Hac Vice was made based on his personal

knowledge and that the facts contained therein are true and correct.


FURTHER AFFIANT SA YETH NAUGHT.


Signed this 15th day of December 2014.


                                                    Daniel M. Hibshoosh


SUBSCRIBED AND SWORN TO BEFORE ME, the
this 15th day of December 2014.




                                                              Notary Public - State of New York



                                   0)&1-; i
                                                                     NO. 01DE6255959
                                                                 Qualifled in Kings
                                                            My Commission Expires
                                                                                      coun~1
                                                                                      vt -
                                                                                               ~/b)
My commission expires:




DANIEL HIBSHOOSH'S MOTION FOR ADMISSION PRO HAC VICE                                              PAGE 5
MHDocs 5824829_1 10862.1
                                CERTIFICATE OF SERVICE

         As required by Texas Rule of Appellate Procedure 6.3 and 9.5, I certify that

I have served this document on all parties, which are listed below, on December

1/L, 2014 as follows:
         David R. Deary               via e-filing and email
         davidd@lfdlaw.com
         W. Ralph Canada, Jr.
         ralphc@lfdlaw.com
         Wilson Wray
         wilsonw@lfdlaw.com
         Tyler Simpson
         tylers@lfdlaw.com
         Lowsinsohn Flegel Deary, LLP
         12377 Merit Drive, Suite 900
         Dallas, Texas 75251


                                                    David C. Mattka




DANIEL HIBSHOOSH'S        MOTION FOR ADMISSION PRO HAC VICE                    PAGE   6
MHDocs 5824829_110862.1
EXHIBIT A
12-10-2014 04:12pm            From-                                                                                        T-614      P.001/001 F-145



                                                           Board of Law Examiners
                                                             Apponned by the Supreme Court oft          I!JQlJl




                                                  Nan-Resident Acknowledgment Letter
                                                           December 1O~2014

       DANIEL M HlBSHOOSH
       O'SHEA PARTNERS LLP
       521 5TH AVENUE 25TH FL.
       NEW YORK NY 10175-


       Application Received:          12/9114
       Cause/Texas Court of Record:              Ol-14-00904-CV              FIRST COURT Ol~APPEALS

       FROM:           Angus Tilney, Licensure Analyst. 512-463-5409


       This letter acknowledges receipt of your Application for Pro Hac Vice admission and serves as
       your Proof of Payment of Fee.

       Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
       request for permission to participate in proceedings in a Texas Court. The next step is to file a
       sworn motion, in compliance with Rule XIX of the current Rules Governing Admission to the.
       Bar of Texas, in the Texas Court in which you request to participate, which must be
       accompanied by this acknowledgment letter. The decision to grant or deny your application is
       ultimately made by the Texas Court in which you request to participate.




           Majljns Addrs;S$                                                                                                         Street Address
        PQS~Office   ao>:   134S6     ".I.p~on.: 5 12-46l·16~1   F.cslmil~:511-463-5300   W.b5i'.: w_.bl.,$l~'.,IX."'   2.01 Wes~ 14th ScrCCI, 5th FI or
       Austin, TelCltS7871 hHS6                                                                                               Austin, Texas 78701